Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Brandon Robert Burleson, Appellant                    Appeal from the County Court at Law No.
                                                      2 of Hays County, Texas (Tr. Ct. No. 15-
No. 06-18-00184-CR        v.                          0977CR). Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Brandon Robert Burleson, pay all costs of this appeal.


                                                      RENDERED MAY 21, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk